NOT RECOMMENDED FOR PUBLICATION
                                File Name: 09a0316n.06
                                   Filed: May 4, 2009

                                           No. 07-4420

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff-Appellee,                         )
                                                   )
v.                                                 )
                                                   )    ON APPEAL FROM THE UNITED
STEVEN G. CAMPBELL,                                )    STATES DISTRICT COURT FOR THE
                                                   )    NORTHERN DISTRICT OF OHIO
       Defendant-Appellant.                        )
                                                   )
                                                   )
                                                   )



BEFORE:        MERRITT, COOK, and WHITE, Circuit Judges


       MERRITT, Circuit Judge. In this direct criminal appeal, the defendant has already served

a short sentence for being a felon in possession of a firearm and was actually released from custody

on February 14, 2008. He then filed a brief nine months later on November 7, 2008, and requested

oral argument on a claim that the District Court erred in failing to allow him to withdraw his guilty

plea; and finally, without notice to the court, his counsel failed to appear at his requested oral

argument on the appointed oral argument date of April 28, 2009. The defendant’s claim is both

frivolous and incoherent. He does not actually claim he is not guilty. But he seeks to set aside his

guilty plea which would result in a trial in this criminal case in which he has already served his

sentence of confinement.
No. 07-4420
United States v. Campbell

       Accordingly, upon an independent review of the case and finding no error in the proceeding

or rulings in the District Court, and concluding that no substantial issue is presented on appeal, we

affirm the judgment of the District Court.




                                                -2-